DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 14-15 (species TPP-3707) in the reply filed on 8/18/22 is acknowledged.
After further consideration, the election of species requirement is fully withdrawn.  
Claims 1-8 and 14-15 have been fully examined.
Claims 9-13 and 16-20 are withdrawn from consideration as being drawn to non-elected inventions.

Information Disclosure Statement
The IDSs filed 9/11/2020, 11/23/2020 and 3/9/22 have been considered and initialed copies of the PTO-1449s are enclosed.

Application Data Sheet
It is noted that the Application Data Sheet (ADS) filed 1/29/2020 contains an incorrect filing date for 15561013.  Applicant should file a supplemental ADS to rectify the matter.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
There are 3 on page 90.

Claim Objections
Claims 1-8 and 14-15 are objected to because of the following informalities:  the antibodies are labeled as “xiii”-“xxiii”.  However, in the specification, these same antibodies are labeled as ii-xii. For consistency, the same roman numbers should be used in claims 1-3 as are used in the specification.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16776329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are directed to any antibody that binds CEACAM6 at the epitope comprising Gln60, Asn61, Arg62, Ile63, Val83, Ile84, Gly85, Thr90, Ser127, Asp128 and Leu129 of SEQ ID NO: 179 and  binds to a human CEACAM6 protein comprising an lle63Leu mutation and does not bind to a human CEACAM6 protein comprising an lle63Phe mutation according to SEQ ID NO: 179.  MPEP 804(II)(B)(2)(a) states “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).  Thus, the Examiner is permitted to look at the specification to determine which antibodies fall within the scope of the claimed antibodies that bind CEACAM6 at the epitope comprising Gln60, Asn61, Arg62, 1e63, Val83, 1e84, Gly85, Thr90, Ser127, Asp128 and Leu129 of SEQ ID NO: 179 and binds to a human CEACAM6 protein comprising an lle63Leu mutation and does not bind to a human CEACAM6 protein comprising an lle63Phe mutation according to SEQ ID NO: 179.  Pages 73-75 of the specification of the reference application states the antibody “according to any one of the preceding embodiments” comprises antibodies ii-xii and antibodies ii-xii are the same those in applicant’s claim 1. The “preceding embodiments” are embodiments 13 and 14 on pages 72-73.  The embodiments of 13 and 14 are reference application claim 1.  Thus, claim 1 of the reference application encompasses antibodies i-xii and therefore reads on the instant set of claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643